Exhibit 10.39

ROUNDY’S, INC.

EMPLOYEE CONFIDENTIALITY AND NON-COMPETITION

AGREEMENT

This Employee Confidentiality and Non-Competition Agreement (this “Agreement”)
is entered into as of the              day of                     , 201  , by
the undersigned for the benefit of Roundy’s, Inc. (“Roundy’s”) and its current
and future Subsidiaries and Affiliates (as hereinafter defined). Roundy’s and
its Subsidiaries and Affiliates are referred to herein collectively as the
“Company.”

PREAMBLE:

I am an officer of the Company. I understand that in the course of my service to
the Company, I will have access to and become acquainted with a great deal of
confidential, proprietary information concerning the Company’s business,
products, services, customers, sales and marketing efforts and practices,
financial information, market strategies, corporate strategies, capital
structure, ownership, and other valuable proprietary information. Some or all of
such information may constitute “trade secrets” of the Company within the
meaning of the Wisconsin Trade Secrets Act, Wis. Stat. §134.90.

I understand that such information is the exclusive property of the Company, and
its disclosure to third persons could have a significant adverse effect on the
Company’s competitive position and business. Further, my use of such knowledge
and information, and of the experience I have and will gain in the course of my
service to the Company, in a manner competitive with the Company’s business
would have a substantial detrimental effect on the business and the value of the
Company. The Company therefore wishes to maintain the strictest confidentiality
of all such information and to take all reasonable steps to prevent its
unauthorized dissemination or its use in a manner competitive with the Company’s
business, and to prohibit me from competing with the Company for a period of
time following the termination of my employment with the Company.

The Company has offered to grant me Restricted Stock pursuant to the Company’s
parent corporation, Roundy’s, Inc. (the “Restricted Stock”). I understand that
the Company’s willingness to grant the Restricted Stock is in consideration, in
part, of my entering into this Agreement.



--------------------------------------------------------------------------------

AGREEMENT:

Therefore, in consideration of these circumstances, my continued employment by
the Company, and Company’s granting me the Restricted Stock, I agree as follows:

1. Confidential Information.

(a) I acknowledge that by reason of my duties to and association with the
Company, I have had and will have access to and have and will become informed of
Confidential Information. For purposes of this Agreement, “Confidential
Information” means all information of a confidential or proprietary nature
(whether or not specifically labeled or identified as “confidential”), in any
form or medium, that is or was disclosed to, or developed or learned by, me in
connection with my relationship with the Company or any of its stockholders or
investors prior to the date hereof or during the continuation of my employment
with the Company, and that relates to the actual or anticipated business,
products, services, financing, research or development of the Company or any of
its stockholders or investors or their respective suppliers, distributors or
customers. Confidential Information includes, but is not limited to, the
following: (i) internal business information (including information relating to
strategic and staffing plans and practices, business, training, marketing,
promotional and sales plans and practices, cost, rate and pricing structures,
accounting and business methods); (ii) identities of, individual requirements
of, specific contractual arrangements with, information about and confidential
and proprietary information of any of the Company’s suppliers, distributors and
customers; (iii) trade secrets, compilations of data and analyses, techniques,
systems, formulae, research, records, reports, manuals, documentation, models,
data and data bases relating thereto; (iv) inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether or not patentable); and
(v) Acquisition Targets and Active Targets (as defined below). Confidential
Information shall not include information that (a) is or becomes publicly known
through no wrongful act or breach of obligation of confidentiality; (b) was
rightfully received by me from a third party (other than the Company or any of
the Company’s suppliers, distributors or customers) without a breach of any
obligation of confidentiality by such third party known to me or (c) was known
to me prior to my employment with the Company.

(b) During the term of my employment by the Company, I agree to keep in strict
confidence and not, directly or indirectly, make known, disclose, furnish, make
available or use any Confidential Information, except for use in my regular
authorized duties on behalf of the Company. Following the termination (for any
reason whatsoever) of my employment with the Company, I agree to keep in strict
confidence and not, directly or indirectly, make known, disclose, furnish, make
available or use any Confidential Information in the Geographic Area (as defined
below). I acknowledge and agree that all documents and other property including
or reflecting Confidential Information furnished to me by the Company or any of
its shareholders, or investors or otherwise acquired or developed by me or known
by me shall at all times be the sole and exclusive property of the Company.
During my employment with the Company and thereafter, I will take all necessary
and appropriate steps to safeguard Confidential Information and protect it
against disclosure, misappropriation, misuse, loss and theft. I will deliver to
the Company at the termination of my employment, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
disks or tapes, printouts and software and other documents and data (and copies
thereof) relating to or containing any Confidential Information, Work Product
(as defined below) or the business of the Company or any of its shareholders or
investors which I may then possess or have under my control and shall erase all
embodiments of the Confidential Information from all storage devices. If I am
required to disclose Confidential Information pursuant to any applicable law or
court order, I will provide the Company with prior written notice of the
requirement for disclosure that details the Confidential Information to be
disclosed and will cooperate with the Company to preserve the confidentiality of
such information to the extent possible.

 

2



--------------------------------------------------------------------------------

2. Common Law of Torts or Trade Secrets. In addition to the Company’s rights and
my duties as specifically set out in this Agreement, the Company will retain all
such rights, and I will be bound by all such duties, to protect the Company’s
Confidential Information, as are or may be provided under the law, including
without limitation the Wisconsin Trade Secrets Act (Wis. Stat. §134.90). Nothing
herein will diminish the Company’s common law and statutory rights to:

(a) keep such information secret for as long as the law allows;

(b) protect such information from disclosure to any third party, wherever
located;

(c) protect such information from use by any person, including me, not
authorized by the Company; and

(d) seek any remedies and take any measures necessary to protect the Company’s
Confidential Information.

3. Inventions and Patents.

(a) I acknowledge that all Work Product is the exclusive property of the
Company. I hereby assign all right, title and interest in and to all Work
Product to the Company. Any copyrightable works that fall within Work Product
will be deemed “works made for hire” under Section 201(b) of the 1976 Copyright
Act, and the Company shall own all of the rights comprised in the copyright
therein; provided, however, that to the extent such works may not, by operation
of law, constitute “works made for hire,” I hereby assign to the Company all
right, title and interest therein.

(b) I will promptly and fully disclose all Work Product to the Company and will
cooperate and perform at the expense of the Company all actions reasonably
requested by the Company (whether during or after my employment) to establish,
confirm and protect the Company’s right, title and interest in such Work
Product. Without limiting the generality of the foregoing, I agree to assist the
Company, at the Company’s expense, to secure its rights in the Work Product in
any and all countries, including the execution of all applications and all other
instruments and documents which the Company shall deem necessary in order to
apply for and obtain rights in such Work Product and in order to assign and
convey to the Company the sole and exclusive right, title and interest in and to
such Work Product. If the Company is unable because of my mental or physical
incapacity or for any other reason (including my refusal to do so after request
therefor is made by the Company) to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Work Product belonging to or assigned to the Company
pursuant to Section 3(a) above, then I hereby irrevocably designate and appoint
Roundy’s and each of its duly authorized officers and agents as my agent and
attorney-in-fact to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents or copyright registrations thereon with the
same legal force and effect as if executed by me. I agree not to apply for or
pursue any application for any United States or foreign patents or copyright
registrations covering any Work Product other than pursuant to this paragraph in
circumstances where such patents or copyright registrations are or have been or
are required to be assigned to the Company.

 

3



--------------------------------------------------------------------------------

4. Non-Competition; Non-Solicitation; Non-Interference.

(a) I agree that, during my employment with the Company, I will not directly or
indirectly own any interest in, manage, control, participate in (whether as an
officer, director, employee, partner, agent, representative or otherwise),
consult with, render services for, or in any other manner engage in any business
which is, directly or indirectly, engaged in any business in which the Company
engages or proposes to engage during the period of my employment.

(b) I agree that, during the Noncompete Period (as defined below), I will not
directly or indirectly own any interest in, or in any capacity that requires me
to provide, in any material respect, services, advice, and/or consultation
similar to the services, advice and/or consultation I provided on behalf of the
Company during the Reference Period (as defined below), manage, control,
participate in (whether as an officer, director, employee, partner, agent,
representative or otherwise), consult with, render services for, or in any
manner engage in any business which is located, in whole or in part, in the
Geographic Area and which is engaged in a Competitive Business (as defined
below).

(c) Nothing herein shall prohibit me from being a passive owner of not more than
2% of the outstanding securities of any class of a corporation which is publicly
traded, so long as I have no active participation in the business of any such
corporation.

(d) During my employment with the Company and throughout the Noncompete Period,
I will not directly or indirectly (including through another person) solicit or
attempt to solicit, induce or attempt to induce any employee, consultant, agent,
independent contractor or any other person otherwise engaged in a services or
business relationship (including, without limitation, any customer, supplier,
licensee or licensor) with the Company to leave the employ of or terminate or
otherwise adversely alter such person’s relationship with the Company, or in any
way interfere with the relationship between the Company and any such person;
provided, however, I will not be prohibited from engaging the services of any
such person who is also engaged by the Company (other than any employee of the
Company, or any consultant or agent providing services substantially on a
full-time basis to the Company relating primarily to the Food Industries, as
that term is defined below) so long as any such engagement would not otherwise
constitute a breach of this Section 4(d).

(e) During the Noncompete Period, I will not directly or indirectly (including
through another person) hire or otherwise engage the services of any person who
was an employee of the Company at any time during the ninety (90) day period
immediately preceding the termination of my employment with the Company.

(f) During my employment with the Company and throughout the Noncompete Period,
I will not directly or indirectly (including through another person) acquire or
attempt to acquire any business in the United States of America to which the
Company or any of its shareholders or investors has made any proposal during the
Reference Period relating to the

 

4



--------------------------------------------------------------------------------

possible acquisition of such business by the Company or any of its shareholders
or investors (an “Acquisition Target”), or take any action to induce or attempt
to induce any Acquisition Target to consummate any acquisition, investment or
other similar transaction with any person other than the Company or any of its
shareholders or investors.

(g) If, at the time of enforcement of any covenant or agreement contained in
Section 1, 2, 4(a), 4(b), 4(d) or 4(e) of this Agreement, a court holds that the
duration, scope, or area restrictions stated herein are unreasonable under
circumstances then existing, I agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court will be allowed and directed
to revise the restrictions contained herein to cover the maximum period, scope
and area permitted by law. Because my services are unique and because I have
access to Confidential Information and Work Product, I agree that monetary
damages would not be an adequate remedy for any breach of this Agreement.
Therefore, in the event a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or similar relief in order to
enforce, or prevent any violations of, the provisions hereof. In addition, in
the event of a breach or violation by me of any covenant or agreement in
Section 4(a), 4(b), 4(d) or 4(e), the Noncompete Period set forth in such
Section with respect to such covenant or agreement shall be tolled until such
breach or violation has been duly cured.

5. Definitions.

“Active Targets” means a company or a division of a company in the Food
Industries which, during the Reference Period, the Company has spent a
significant amount of time investigating as a possible investment or acquisition
candidate.

“Affiliate” of a person means any other person or investment fund controlling,
controlled by or under common control with the person and, in the case of a
person which is a partnership, any partner of the person.

“Competitive Business” means the business of the wholesale distribution or
retail sale of food, groceries, prescription and non-prescription drug products,
general merchandise (but only if such general merchandise business is part of a
business a material component of which is the sale or distribution of food or
groceries) and other goods and services related to the wholesale or retail sale
or distribution of food or groceries.

“Food Industries” means the retail grocery industry.

“Geographic Area” means the States of Illinois, Minnesota, Wisconsin, any other
state in which the Company or any of its Subsidiaries conduct significant
business after the date hereof, and any other state in which an Active Target is
located.

“Noncompete Period” means the one (1) year period following the Termination
Date; provided that if the Termination Date for a Class A Participant occurs
within twenty-four (24) months following a Change in Control, the Noncompete
Period shall mean the one and one-half (1.5) year period following the
Termination Date. For purposes of this Agreement, “Change in Control” shall have
the meaning given such term in the grant agreement governing the Restricted
Stock.

 

5



--------------------------------------------------------------------------------

“Reference Period” means the one (1) year period immediately preceding the
Termination Date.

“Subsidiary” means, with respect to any person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that person or one or more of the other Subsidiaries
of that person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any person or one or more
Subsidiaries of that person or a combination thereof. For purposes hereof, a
person or persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such person or persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity.

“Termination Date” means the date on which my employment with Roundy’s
terminates, regardless of the reason for that termination.

“Work Product” means all inventions, innovations, improvements, developments,
methods, processes, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable or reduced to practice or
comprising Confidential Information) and any copyrightable work, trade mark,
trade secret or other intellectual property rights (whether or not comprising
Confidential Information) and any other form of Confidential Information, any of
which relate to the Company’s actual or anticipated business, research and
development or existing or future products or services and which were or are
conceived, reduced to practice, contributed to, developed, made or acquired by
me (whether alone or jointly with others) while employed (both before and after
the date hereof) by the Company (or its predecessors, successors or assigns).

6. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipients at the address indicated below:

 

If to me:    If to the Company:   

Roundy’s, Inc.

875 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Darren W. Karst

 

6



--------------------------------------------------------------------------------

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement shall be deemed to have been duly given
or made as follows: (a) if sent by registered or certified mail in the United
States, return receipt requested, upon actual receipt; (b) if sent by reputable
overnight air courier (such as DHL or Federal Express), two business days after
being so sent; (c) if sent by telecopy or facsimile transmission (and receipt is
confirmed), when transmitted at or before 5:00 p.m. local time at the location
of receipt on a business day, and if received after 5:00 p.m. or on a day other
than a business day, on the next following business day, but only if also sent
by reputable overnight air courier within one business day following
transmission; or (d) if otherwise actually personally delivered, when so
delivered.

7. General Provisions.

(a) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. The parties
specifically acknowledge and agree that each covenant and agreement contained in
Section 1, 2, 3, 4(a), 4(b), 4(d) or 4(e) of this Agreement is separate and
independent.

(b) Complete Agreement. This Agreement, together with the Restricted Stock, and
those other documents expressly referred to herein and other documents of even
date herewith embody the complete agreement and understanding among the parties
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

(c) Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

(d) Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Wisconsin or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Wisconsin.

 

7



--------------------------------------------------------------------------------

(f) Remedies. The Company shall be entitled to enforce its rights under this
Agreement specifically, to recover damages and costs (including reasonable
attorney’s fees) caused by any breach of any provision of this Agreement and to
exercise all other rights existing in its favor. I agree and acknowledge that
money damages would not be an adequate remedy for any breach of the provisions
of this Agreement and that the Company may in its sole discretion apply to any
court of law or equity of competent jurisdiction (without posting any bond or
deposit) for specific performance and/or other injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement.

(g) Survival. The provisions of this Agreement shall survive and continue in
full force and effect in accordance with their terms notwithstanding any
termination of my employment with the Company, regardless of the reason for that
termination.

(h) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and me.

(i) Advice of Counsel. I acknowledge that I have been encouraged by the Company
to obtain independent legal advice and counsel prior to entering into this
Agreement, that I have obtained such independent advice and counsel, and that I
understand fully all the terms and provisions contained in this Agreement.

(j) Other Laws. Nothing in this Agreement shall be construed to limit or negate
any common or statutory law, including, without limitation, any laws of
fiduciary duties, torts or trade secrets, where it provides the parties
hereunder with broader protection than that provided herein.

(l) Waiver of Jury Trial. I HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG ANY OF
THE PARTIES ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.

IN WITNESS WHEREOF, I have executed this Employee Confidentiality and
Non-Competition Agreement on the date first written above.

 

EMPLOYEE:   

 

8